Citation Nr: 0837128	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  04-24 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for granuloma annulare, 
claimed as due to an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The veteran had active service from December 1990 to June 
1991.  He also had extensive service in Reserve Components, 
from which he retired in February 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions in November 1998 
and June 2000, both of which were timely appealed.  

The RO readjudicated the claim under the provisions of the 
Veterans Claims Assistance Act (VCAA) in September 2003 and 
issued a new rating decision denying service connection.  

The veteran testified before the undersigned Veterans Law 
Judge in a videoconference hearing from the RO in January 
2007.  A transcript of these proceedings has been associated 
with the veteran's claims file.  

In May 2007, the Board denied a claim of entitlement to 
service connection for a joint disorder and remanded the 
veteran's granuloma annulare claim for further development 
and adjudication.  

In the decision, the Board noted that, during the January 
2007 hearing before the Board, the veteran's representative 
stated claimed service connection for degenerative disc 
disease of the cervical spine on a direct basis.  That issue 
had not been adjudicated by the RO, and was thereby referred 
to the RO for appropriate action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  




REMAND

After reviewing the veteran's claims file, the Board 
unfortunately finds that a remand is necessary in this case.  

In May 2007, the Board remanded the claim of service 
connection for granuloma annulare in part in order to afford 
the veteran a VA examination in connection with the claim.  
The veteran's claims file contains an April 25, 2008 report 
of the VA examiner.  This report refers to a March 4, 2008 
report in which the examiner had dictated the veteran's 
medical history and results of his physical examination.  The 
veteran's records, however, do not contain the March 4, 2008 
report reference by the examiner.  

In addition, the VA examiner indicated that the veteran was 
seen on April 25, 2008, that his condition and diagnosis had 
not changed, that the etiology of his granuloma annulare was 
unknown, and that the opinion of the examiner and the 
consulting dermatologist had not changed.  Without the March 
4, 2008 report, however, it is not clear what that opinion 
was.  

Finally, the Board notes that the examiner did not indicate 
whether the veteran's claims file had been reviewed in 
connection with the examination.  In this regard, the Board 
notes that VA's duty to assist requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  

This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Godfrey v. Brown, 8 Vet. App. 113 (1995) 
(Board not required to accept doctors' opinions that are 
based upon the veteran's recitation of medical history); 
Owens v. Brown, 7 Vet. App. 429 (1995).  The veteran's 
service medical records and other related documents should be 
reviewed by the examiner, thereby enabling him to form an 
opinion on an independent basis.  Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 
229 (1993) and Powell v. West, 13 Vet. App. 31, 35 (1999) 
(error for Board to rely on inadequate examination).  

Based on the foregoing, the Board finds that this claim must 
be remanded in order that the RO may associate the March 4, 
2008 VA report, referenced in the April 25, 2008 VA 
examination report, with the veteran's claims file.  In this 
regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

In addition, the April 25, 2008 VA examiner should be 
requested to indicate that the veteran's claims file had been 
reviewed in connection with his report.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should associate with the 
veteran's claims file all medical and 
treatment records of the veteran's care 
at the Northport VA Medical Center dated 
since February 2008.  This should 
specifically include the March 4, 2008 VA 
report referenced in the April 25, 2008 
VA examination report.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.  

2.  The RO should arrange for the 
veteran's claims folder to be reviewed by 
the examiner who prepared the April 25, 
2008 VA examination report for the 
purpose of requesting clarification 
regarding whether the examiner reviewed 
the veteran's claims file in connection 
with his report and opinion.  If no such 
review was undertaken, the RO should 
provide the examiner with the claims file 
and request an additional opinion based 
in its review.  

3.  After completion of the foregoing, 
the RO should again adjudicate the 
veteran's claim.  If the claim remains 
denied, the RO should furnish the veteran 
a Supplemental Statement of the Case and 
afford him a reasonable opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

